Citation Nr: 0803098	
Decision Date: 01/28/08    Archive Date: 02/04/08

DOCKET NO.  04-07 025A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUES

1.  Entitlement to service connection for bronchial asthma.

2.  Entitlement to service connection for asthmatic 
bronchitis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel


INTRODUCTION

The veteran had active military service from April 1978 to 
March 1980.

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2002 rating decision by the St. 
Petersburg, Florida Regional Office of the Department of 
Veterans Affairs (VA), which denied the veteran service 
connection for chronic bronchial asthma and asthmatic 
bronchitis.

Jurisdiction of this appeal has been subsequently transferred 
to the Togus, Maine Regional Office (RO).

The veteran testified before the undersigned Veterans Law 
Judge via video conference technology in December 2005. A 
transcript of the hearing is of record.  In February 2006 the 
case was remanded for additional development.


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issue on appeal was obtained.

2.  The evidence of record demonstrates the veteran's 
presently diagnosed asthma was incurred during active duty 
service.


CONCLUSION OF LAW

The veteran's presently diagnosed asthma was incurred during 
his active service.  38 U.S.C.A. §§ 1131, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.303, 3.304(d) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) are applicable to 
this appeal.  Because of the decision in this case, any 
deficiency in the initial notice to the veteran of the duty 
to notify and duty to assist in claims involving a disability 
rating and an effective date for the award of benefits is 
harmless error.  

Law and Regulations

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1110, 1131 
(West 2002); 38 C.F.R. § 3.303 (2007).  

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The Federal Circuit has held that a veteran seeking 
disability benefits must establish the existence of a 
disability and a connection between service and the 
disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Federal Circuit has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  VA is free to favor 
one medical opinion over another provided it offers an 
adequate basis for doing so.  See Owens v. Brown, 7 Vet. App. 
429 (1995).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2007).

Bronchial Asthma and Asthmatic Bronchitis

Service medical records show that the veteran's active duty 
entry physical dated January 1978 was negative for signs or 
symptoms of asthma.  In his Report of Medical History on 
entry to active service, the veteran indicated that he 
previously had an asthma attack.

In June 1979, the veteran told a service examiner that he 
experienced asthma symptoms for the previous ten days.  The 
examiner noted that the veteran was experiencing acute 
dyspneic and wheezing episodes.  A diagnosis of sub acute 
asthma was listed.

A service medical record from July 1979 stated that the 
veteran's incidents of dyspnea had increased to two or three 
a day.  It was noted that the veteran had no past medical 
history of asthma, no known allergies, and no family history 
of asthma.

In August 1979 the veteran told a service examiner that he 
had periods of suffocation four times a day that would last 
about 30 minutes.  He stated that his symptoms started in 
April or May of that year.  The examiner provided a diagnosis 
of asthma.

In September 1979 a service examiner noted that the veteran's 
symptoms had subsided.  After examining the veteran, the 
examiner noted a diagnosis of bronchial asthma with an 
asthmatic bronchitis component.

During medical board proceedings in November 1979, the 
veteran asserted that his asthma did not exist prior to his 
enlistment.  He said that his symptoms were incurred while he 
was on active duty.  He emphatically stated that he wished to 
stay in the Navy and believed that his asthmatic condition 
was not permanent.  The medical board found that the veteran 
had chronic bronchial asthma and asthmatic bronchitis and 
indicated that both disorders existed prior to service and 
were not aggravated during active duty.

In December 2002, the veteran's father stated that the 
veteran's asthma absolutely did not exist prior to the 
veteran's service.  He said that he had previously testified 
under oath that his son had never been diagnosed with asthma 
before he enlisted and never had anything more than the usual 
occasional chest cold that all children have.  The father 
stated that the veteran had been active in sports throughout 
his childhood.

Private and VA medical records dated from April 2002 through 
January 2007 reveal ongoing treatment for diagnosed asthma.  
On VA examination in June 2005, the examiner noted that the 
veteran had smoked a pack of cigarettes per day for the 
previous 25 years and continued to smoke.  It was also noted 
that the veteran's previous two pulmonary function tests were 
equivocal/borderline.  A chest X-ray from March 2004 yielded 
normal results.  The examiner opined that it was likely that 
the veteran did not have a diagnosis of asthma prior to 
entering active service, and if that was the case, the 
veteran's condition was service connected.  He also opined 
that he currently only had the veteran's subjective narrative 
of symptoms to indicate an ongoing problem with asthma, and 
updated pulmonary tests were required to provide a final 
diagnosis.  It was noted that the veteran failed to do the 
requested pulmonary function testing.

On VA examination in January 2007, the veteran reported 
experiencing his first asthma attack while on active duty.  
He reported that he had experienced asthma symptoms since 
that time.  He told the examiner that he quit smoking ten 
years previously.  Pulmonary function testing revealed normal 
spirometry with no evidence of airflow obstruction.  It was 
noted that lung volumes indicated mild hyperinflation, and 
diffusion capacity was within normal limits.  After examining 
the veteran, the VA examiner opined that it was at least as 
likely as not that the veteran had developed asthma while he 
was in the service, and he definitely presently had asthma 
that was not well controlled.

The Board finds that the evidence of record regarding the 
veteran's bronchial asthma and asthmatic bronchitis is in 
equipoise.  While the veteran indicated in his January 1978 
Report of Medical History that he had asthma prior to 
entering active duty and the service medical board stated 
that the disorders existed prior to service, the veteran has 
consistently denied having asthma prior to service from the 
time of his medical board through the present.  Additionally, 
he has a current diagnosis of asthma, and both the June 2005 
and January 2007 VA examiners provided a nexus between his 
current asthmatic symptoms and his active duty service.

Ultimately, the Board finds the June 2005 and January 2007 VA 
examinations persuasive.  Both examiners examined the 
veteran's entire medical history and thoroughly examined the 
veteran.  In particular, the January 2007 VA examiner was 
able to perform pulmonary function tests and based his 
opinion on the results of the necessary tests.  Both 
examiners provided adequate reasons and bases for their 
conclusions, and both examiners provided a link between the 
veteran's currently reported asthmatic symptoms and his time 
in service.  Therefore, resolving all doubt in the veteran's 
favor, service connection for bronchial asthma and asthmatic 
bronchitis is warranted.


ORDER

Entitlement to service connection for bronchial asthma is 
granted.

Entitlement to service connection for asthmatic bronchitis is 
granted.



______________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


